Broyles, 0. J.
1. Under the act passed at the extraordinary session of the General Assembly in 1915, and approved on November 17, 1915 (Ga. Laws Ex. Sess. 1915, p. 77), it is unlawful to possess any “liquors, . . beverages, or drinks made in imitation of or intended as a substitute for beer, ale, wine, or whisky, or other alcoholic or spirituous, vinous, or malt liquors, including those liquors and beverages commonly known and called near-beer,” whether such liquors and beverages are or are not intoxicating. Watters v. State, 42 Ga. App. 292 (155 S. E. 780).
2. Under the above-stated ruling and the facts of the instant case, the verdict was authorized, and the overruling of the motion for a new trial, based on the general grounds only, was not error.

Judgment affirmed.


Lulce, J., concurs. Bloodworth, J., absent on account of illness.